Exhibit 10.2 PURCHASE AGR EE M E NT THIS PURCHASE AGREEMENT (the “ A g r e e m e nt ”) is made effective as of the 8th day of November, 2016, by and between each of the Lenders signatory hereto (each, an “ Ass i g n o r ” and collectively, the “ Assignors ”) having the address as set forth opposite such Assignor’s name on the signature page hereto; Melody Business Finance LLC, as Administrative Agent (the “ Administrative Agent ”), and HS CONTRARIAN INVESTMENTS, LLC, a Delaware limited liability company (“ Ass i g n ee ”) having an address as set forth opposite such Assignee’s name on the signature page hereto. Terms not otherwise defined herein shall have the meanings ascribed to them in the Loan Agreement (as such term is defined below). WHEREAS , effective as of October 16, 2014, Assignors entered into a Loan Agreement with Towerstream Corporation, a Delaware corporation (the “ C o m p a n y ”), Towerstream I, Inc., a Delaware corporation and wholly owned subsidiary of the Company, Hetnets Tower Corporation, a Texas corporation and wholly owned subsidiary of the Company, and the Administrative Agent (the “ Loan Agreement ”) and the Loan Agreement was amended as of the date hereof; WHEREAS , pursuant to the Loan Agreement, the Assignors provided The Company with a term loan in an original aggregate principal amount of $35,000,000; WHERAS , as of the date hereof, the outstanding principal balance of the Loan owed to the Assignors is $37,879,094.94 (the “ Outstanding Principal ”) and is held by the Assignors pursuant to the breakdown set forth on Schedule I hereto; WH E R E A S , pursuant to the terms herein, the Assignee wishes to purchase and assume all of the Assignors’ right, title, and interest in and to of the aggregate outstanding principal amount of the Loans and accrued and unpaid interest thereon through the effective date of such purchase and assumption (the “ Closing Date ”) owed to the Assignors for an aggregate purchase price of $5,500,000 (the “ Purchase Price ”) pursuant to the allocation set forth on Schedule II hereto; and WH E R E A S , contemporaneously with the transactions contemplated by this Agreement, the Assignee and the Borrower will enter into a Securities Exchange Agreement in the form attached hereto as E x hibit A to this Agreement, pursuant to which the Assigned Interests (as defined below) will be exchanged by the Assignee for equity securities of the Borrower and the Assignee will concurrently cancel the Loans represented by the Assigned Interests. NOW T H E R E F OR E , in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereto agree as follows: 1.
